Exhibit 10.9B

FIRST PACTRUST BANCORP, INC.

18500 VON KARMAN AVENUE, SUITE 1100

IRVINE, CALIFORNIA 92612

September 25, 2012

Gaylin Anderson

Executive Vice President and Chief Retail Banking Officer

First PacTrust Bancorp, Inc. and Pacific Trust Bank

18500 Von Karman, Suite 1100

Irvine, California 92612

Re:   Second Amendment to Employment Agreement

Dear Gaylin:

This Second Amendment to Employment Agreement (this “Agreement”) supplements and
amends that certain employment agreement dated as of November 23, 2010 (your
“Employment Agreement”), as previously amended, between and among you, First
PacTrust Bancorp, Inc. (the “Corporation”), and Pacific Trust Bank (together
with the Corporation, the “Company”). Capitalized terms not separately defined
herein shall have the meanings ascribed thereto in your Employment Agreement.

Upon execution of this Agreement, and notwithstanding provisions in that certain
Incentive Bonus Award Agreement letter dated September 13, 2012 which would
otherwise limit your severance benefits, the amount of your base salary for
purposes of calculating your severance benefits under Section 10(b) of your
Employment Agreement shall be your current base salary of $275,000 per annum.

You acknowledge and agree that this Agreement shall be incorporated into your
Employment Agreement and is made in compliance therewith. This Agreement shall
be governed by and construed in accordance with the laws of the State of
California, without giving effect to the principles or rules of conflict of laws
to the extent such principles or rules would require or permit the application
of the laws of another jurisdiction. This Agreement may be executed in any
number of counterparts, any of which may be executed and transmitted by
facsimile or electronically as a .pdf file, and each of which shall be deemed an
original of this agreement, and all of which, when taken together, shall be
deemed to constitute one and the same instrument.

This Agreement supersedes all prior negotiations, discussions and correspondence
and together with the Employment Agreement, as previously amended, constitutes
the entire agreement among the parties with respect to the subject matter
hereof. Except as expressly provided in this Agreement, all provisions of your
Employment Agreement shall remain in full force and effect, and the parties
shall continue to have all their rights and remedies under your Employment
Agreement.



--------------------------------------------------------------------------------

In the event of any conflict between the provisions of this Agreement and the
provisions contained in your Employment Agreement (as in effect immediately
prior to the execution hereof), the provisions of this Agreement shall control.
If any clause, phrase, term, provision or portion of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of the Agreement and shall not affect the
application of any clause, phrase, term, provision or portion hereof to other
persons or circumstances. Upon a determination that any clause, phrase, term,
provision or portion of this Agreement is invalid, illegal or unenforceable, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the agreements contemplated hereby be
accomplished as originally contemplated to the greatest extent possible.

Please acknowledge your agreement to the terms hereof by signing this Agreement
as provided below and returning your signed copy to the Company.

 

FIRST PACTRUST BANCORP, INC.

/s/ Steven Sugarman

Steven Sugarman, Chief Executive Officer Date:  

September 25, 2012

PACIFIC TRUST BANK

/s/ Robert M. Franko

Robert Franko, Chief Executive Officer Date:  

September 25, 2012

 

Accepted and Agreed:

/s/ Gaylin Anderson

Gaylin Anderson, Executive Vice President and Chief Retail Banking Officer Date:
 

September 25, 2012

 

Page 2 of 2